Citation Nr: 0914148	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar disc disease.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right shoulder injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.

4.  Entitlement to service connection for the residuals of a 
left knee injury.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
September 1968.  He subsequently served in the Army Reserves 
and was recalled to active duty for Operation Desert Storm 
from December 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which declined to reopen the 
Veteran's claims of entitlement to service connection for 
lumbar disc disease and residuals of injuries to the right 
shoulder and knee.  In that same rating action, the RO denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, and residuals of an injury 
to the left knee.  The Veteran filed a timely Notice of 
Disagreement in October 2003.  

By a March 2004 rating action, the RO granted service 
connection for bilateral hearing loss and tinnitus.  The RO 
assigned a noncompensable disability rating to the service-
connected bilateral hearing loss, and a 10 percent disability 
rating to the service-connected tinnitus, both effective from 
March 12, 2002.  As the Veteran has not appealed any of the 
ratings or effective dates assigned for these disabilities, 
this represents a complete grant of the Veteran's appeal in 
regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

With respect to the remaining issues, the RO issued a 
Statement of the Case in March 2004, and the Veteran 
submitted a timely substantive appeal (VA Form 9) in April 
2004.  

In January 2009, while sitting at the RO in Oakland, 
California, the Veteran testified at a videoconference 
hearing before the undersigned.  During the hearing, he 
submitted duplicate copies of service treatment records and a 
duplicative copy of an April 2008 addendum to an August 2005 
VA medical examination report, and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c).  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The underlying issues of entitlement to service connection 
for lumbar disc disease and the residuals of a right shoulder 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 1995 rating action, the RO denied the 
Veteran's claims of entitlement to service connection for 
lumbar disc disease, the residuals of a right shoulder 
injury, and the residuals of a right knee injury; the Veteran 
was provided notice of the decision and his appellate rights, 
but did not file a Notice of Disagreement.   

2.  In March 2002, the Veteran filed an application to reopen 
his claims for service connection for lumbar disc disease and 
residuals of injuries to the right shoulder and knee.   

3.  In regard to the claims for service connection for lumbar 
disc disease, the residuals of a right shoulder injury, and 
the residuals of a right knee injury, the evidence received 
since the unappealed February 1995 decision, when considered 
by itself or in the context of the entire record, relates to 
facts unestablished by the previously available record that 
are necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.   

4.  The Veteran's service treatment records show that in 
January 1991, the Veteran developed pain in his right knee 
after falling in the shower; however, subsequent examination 
of the right knee showed no sequalae and the post-service 
medical evidence fails to reveal a current diagnosis of a 
right knee disability, to include residuals of a right knee 
injury.   

5.  The Veteran gives a history of injuring his left knee 
during service, but his service treatment records are 
negative for any complaints or findings of a left knee injury 
or disability, to include degenerative changes of the left 
knee; the first evidence of a left knee disability, diagnosed 
as degenerative changes of the left knee, is in June 2001, 
over 10 years after the Veteran's discharge; the 
preponderance of the competent evidence of record is against 
a nexus between a current left knee disability, to include 
degenerative changes of the left knee, and any incident of 
service.  


CONCLUSIONS OF LAW

1.  The February 1995 rating action, in which the RO denied 
the Veteran's claims of entitlement to service connection for 
lumbar disc disease, the residuals of a right shoulder 
injury, and the residuals of a right knee injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).      

2.  New and material evidence has been received to reopen 
claims for service connection for lumbar disc disease, the 
residuals of a right shoulder injury, and the residuals of a 
right knee injury. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).      

3.  Service connection for the residuals of a right knee 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  A left knee disability, to include degenerative changes 
of the left knee, was not incurred in or aggravated during 
active service, nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the 
Veteran's application to reopen his claims for service 
connection for lumbar disc disease and the residuals of an 
injury to the right shoulder, given the favorable outcome as 
noted below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).      

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002, July 2004, and March 2006 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2002, July 2004, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also notes that in the June 2002 and July 2004 
notification letters, the RO informed the Veteran of the 
requirement of submitting new and material evidence to reopen 
a previously denied claim, and in the July 2004 letter, the 
RO defined what "new and material" evidence was.  The 
notification letters also included affirmative statements of 
the evidence, not previously of record, needed to reopen his 
claims.  Specifically, in regard to the Veteran's application 
to reopen his claim for service connection for lumbar disc 
disease, the letters informed him that his claim was 
previously denied because the evidence of record did not show 
that his pre-existing lumbar disc disease was aggravated by 
active service.  In regard to the Veteran's application to 
reopen claims for service connection for the residuals of 
injuries to his right shoulder and knee, the letters informed 
him that his claims were previously denied because there was 
no evidence showing that he had residuals of right shoulder 
or knee injuries that were either incurred in or aggravated 
by service.  The Veteran was informed that the evidence he 
submitted had to relate to that fact.  Accordingly, the Board 
determines that the June 2002 and July 2004 letters satisfied 
the Kent requirements by apprising the Veteran of both the 
new and material evidence standard as well as the information 
required to substantiate his entitlement to the underlying 
claim.  Kent, 20 Vet. App. at 9.            

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in July 2004 and March 2006, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.         

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the Veteran's underlying service connection claim for 
the residuals of a right knee injury, and the preponderance 
of the evidence is also against his claim for service 
connection for the residuals of a left knee injury.  Thus, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  See Dingess, supra.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the Veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the Veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.




Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in August 2005.  The examiner from 
the Veteran's August 2005 VA examination provided addendums 
to the August 2005 VA examination report in May 2007 and 
April 2008, and provided findings that are adequate for the 
purposes of deciding the claims for service connection for 
the residuals of a right knee injury and for the residuals of 
a left knee injury.  At the time of the August 2005 VA 
examination, the Veteran's claims file was not available for 
review.  However, in the April 2008 addendum, the examiner 
specifically stated that he had reviewed the Veteran's claims 
file.  He then provided opinions addressing the claims for 
service connection; these competent opinions were based upon 
a review of the record and an examination of the Veteran and 
they were supported by a rationale.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no duty to provide another examination 
or medical opinion.  38 C.F.R. § 3.326 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).



II.  Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.   


III.  New and Material Claims

The Veteran's original claims of entitlement to service 
connection for lumbar disc disease, the residuals of a right 
shoulder injury, and the residuals of a right knee injury, 
were denied by the RO in a February 1995 rating action.  In 
regard to the Veteran's claim for service connection for 
lumbar disc disease, the RO stated that the evidence of 
record showed that the Veteran had been diagnosed with lumbar 
disc disease prior to his second period of active duty from 
December 1990 to February 1991.  The RO also indicated that 
the evidence of record did not show that the pre-existing 
lumbar disc disease was aggravated by active service.  In 
regard to the Veteran's claims for service connection for the 
residuals of injuries to his right shoulder and knee, the RO 
concluded that there was no evidence showing that the Veteran 
had residuals of injuries to his right shoulder and knee that 
were incurred in or aggravated by active service.  The 
Veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the February 1995 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  

Notwithstanding the foregoing, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the February 1995 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the Veteran 
submitted his current claim to reopen in March 2002, the 
revised version of 3.156 is applicable in this appeal.

Factual Background

The evidence of record at the time of the February 1995 
rating action consisted of the Veteran's service treatment 
records and VA Medical Center (VAMC) outpatient treatment 
records, dated from April 1992 to July 1994.      

The Veteran's service treatment records from his first period 
of active service, from April 1967 to September 1968, are 
negative for any complaints or findings of a low back 
disability, or right shoulder or knee injuries or 
disabilities.  The records reflect that after his period of 
active service, the Veteran served in the Army Reserves.  

In a private medical statement dated in September 1988, from 
H.A.G., M.D. (Dr. G.; initials used to protect privacy) 
stated that the Veteran was his patient and was suffering 
from a lumbosacral sprain.  Dr. G. indicated that the Veteran 
should not engage in physical training until further notice.      

In February 1990, the Veteran underwent an "over 40" 
examination.  At that time, he stated that he had recurrent 
back pain.  According to the Veteran, his back started 
bothering him in June 1988 when he pulled his back, leg, and 
shoulder muscles.  A disc problem was found in 1989.  The 
Veteran's spine and other musculoskeletal system, and upper 
and lower extremities were clinically evaluated as 
"normal."  

The Veteran entered his second period of active duty on 
December 11, 1990.  In a private medical statement from 
A.R.F., M.D., dated on December 28, 1990, Dr. F. stated that 
he had been treating the Veteran for a back condition since 
September 1989.  The Veteran had a history of injuring his 
back in June 1989.  According to Dr. F., the Veteran's 
diagnosis was that of an internal disc disruption at the L4-5 
level.  Surgery was recommended but had not been performed.        

The Veteran's service treatment records include Individual 
Sick Slips (DA Forms 689) which show that in January 1991, he 
fell in the shower and subsequently developed pain in his 
right knee and back.  The Sick Slips also reflect that on 
February 7, 1991, the Veteran once again fell in the shower 
and it was noted that his back needed to be examined.  Upon 
physical examination of the Veteran's back, there was 
decreased range of motion with spasm along the paraspinous 
muscles.  Straight leg raising was negative.  In regard to 
the Veteran's right knee, there was tenderness over the mid 
femoral condyle without erythema or edema.  Lachman, Drawer, 
and McMurray tests were negative.  The medial collateral 
ligament (MCL) and the lateral collateral ligament (LCL) were 
intact.  There was no effusion or patellar grind.  The 
assessments were of "right knee [illegible] trauma without 
sequalae" and paraspinous muscle strain.  The Veteran was 
given a physical profile for back pain and it was reported 
that the back pain was a pre-existing medical condition which 
was not aggravated by active duty.  It was also noted that 
the Veteran had failed his "over 40 screen" because he had 
been unable to take a treadmill test due to back disease.  

In an Individual Sick Slip, dated on February 15, 1991, a 
medical officer stated that the Veteran went on detail and 
aggravated his lower back injury, right knee, and left leg 
groin area.  In a consultation sheet, also dated on February 
15, 1991, an examiner indicated that the Veteran had been on 
a physical profile for herniated nucleus pulposus (HNP) at 
L4-5.  The Veteran was complaining of low back pain for the 
past three days with strenuous work detail.  The physical 
examination showed that range of motion of the lumbosacral 
spine was mildly limited in all planes.  He had full shoulder 
range of motion.  Following the physical examination, the 
assessment was low back pain with no radiculopathy.    

On February 22, 1991, the Veteran was discharged.  After his 
discharge, he continued to serve in the Army Reserves.  In a 
DA Form 4187, Personnel Action, it was noted that a medical 
review board needed to be conducted to ascertain the physical 
fitness of the Veteran to continue his military career.  It 
was reported that during the Veteran's mobilization 
processing at Fort Bragg, in January 1991, he was found to 
have problems with his back.  

In July 1992, the Veteran underwent an "over 40" 
examination.  At that time, his spine and other 
musculoskeletal system, and his upper and lower extremities 
were clinically evaluated as "normal."  It was reported 
that the Veteran had recurrent back pain and that he had 
initially injured his back in 1988 when he was lifting a 
cable onto a roof, and that he had reinjured his back at Fort 
Bragg during Desert Storm.  

In a Memorandum regarding medical review for the Veteran's 
fitness of duty, dated in April 1992, A.F.M., M.D., stated 
that the Veteran had low back pain which had originated from 
a work-related injury where he ruptured his L-4 
intervertebral disc.  Reference was made to that injury being 
a "workman compensation injury."  Dr. M. stated that he was 
unable to make a determination regarding the Veteran's 
fitness for duty until he had reviewed updated material.  In 
a subsequent Memorandum, dated in June 1993, Dr. M. indicated 
that the Veteran was taking oral non-steroidal inflammatory 
agents for his back pain.  According to Dr. M. the Veteran 
was not restricted by medical profile for anything other than 
a mild deficit in hearing acuity.  Thus, Dr. M. reported that 
applying a strict interpretation of medical fitness 
standards, he was unable to support a decision barring the 
Veteran from retention in the Army Reserves solely for 
medical reasons.  Dr. M. stated that looking to the future, 
if the Veteran's back condition deteriorated with the 
development of more than mild symptoms and with sufficient 
objective findings to demonstrate interference with the 
satisfactory performance of duty, the Veteran should then be 
processed out of the Army Reserves in accordance with Chapter 
9, AR 40-501

VAMC outpatient treatment records, dated from April 1992 to 
July 1994, show intermittent treatment for low back pain.  
The records reflect that in February 1994, the Veteran sought 
treatment for recurrent low back pain.  He stated that he had 
initially injured his low back in 1988 with the development 
of subsequent low back pain.  The Veteran noted that although 
his low back pain started to resolve, he then re-injured his 
low back in Desert Storm.  He denied any back surgery.  The 
Veteran also noted that he had a history of right shoulder 
pain.  He subsequently underwent a magnetic resonance imaging 
(MRI) of the lumbosacral spine which showed a rather small 
L3-4 herniated disc without significant nerve root 
impingement, but some mild narrowing, more so on the left.  
In April 1994, the Veteran underwent nerve conduction studies 
which showed mild to moderate bilateral carpal tunnel 
syndrome but no electromyographic evidence of a right 
cervical radiculopathy, left lumbar radiculopathy, or 
generalized polyneuropathy.  

In July 1994, the Veteran had a MRI taken of his right 
shoulder.  The MRI was reported to show findings consistent 
with tendinosis and probable tendinitis, with increased 
signal on T2 weight.  In addition, there was thinning of the 
central third tendon suggesting a small partial tear.  There 
was acromioclavicular (AC) hypertrophy but without evidence 
of associated impingement.  There was no evidence of joint 
fluid or fluid in the surrounding bursae, and the labrum was 
normal.     

Evidence received subsequent to the February 1995 rating 
action consists of VAMC outpatient treatment records, dated 
from February 1992 to March 2004, and from July 2006 to March 
2007, private medical treatment records, dated from April 
1997 to November 2001, a VA medical statement from S. L., 
DPM, dated in May 2004, a VA medical statement from A.P., 
M.D., dated in June 2004, private medical records from 
M.T.H., M.D., dated from October 2000 to February 2002, 
private medical records from a Dr. F.H.S., dated from January 
to February 2002, a VA examination report, dated in August 
2005, addendums to the August 2005 VA examination report, 
dated in May 2007 and April 2008, and hearing testimony.    

VAMC outpatient treatment records, dated from February 1992 
to March 2004, show that in April 1992, the Veteran had x-
rays taken of his lumbar spine.  The x-rays were interpreted 
as showing moderate degenerative disease at L4-5 and mild at 
L5-1.  In February 1994, the Veteran had an MRI taken of his 
lumbar spine.  The MRI was reported to show moderate 
posterior disc bulge at L3-4 with moderate stenosis.  In 
November 1998, the Veteran was treated for complaints of 
right shoulder pain since 1991.  He had been seen over the 
last three weeks in the orthopedic clinic with a series of 
lidocaine injections to his right AC joint and right 
subacromial space.  Following the physical examination, the 
examiner stated that the Veteran had symptoms consistent with 
AC joint pain and subacromial bursitis.  In December 1999, 
the Veteran underwent a right shoulder scope with irrigation 
and debridement, and a right shoulder subacromial 
decompression arthroscopically.  The Veteran's pre- and post-
operative diagnosis was right shoulder impingement syndrome.       

The VAMC records show that in March 2002, the Veteran was 
treated for complaints of low back pain.  The examiner stated 
that the Veteran had experienced chronic low back pain since 
a work-related injury in 1988 when he pulled a cable from a 
roof.  After the initial injury, he underwent physical 
therapy and was subsequently activated by the Army Reserves 
for Desert Storm.  The Veteran fell in the shower twice after 
going into the Army and was evaluated at Fort Bragg.  He 
"remained on medical hold" and was honorably discharged in 
1991.  The Veteran was not discharged from the Army Reserves 
until 1996, despite significant back limitations.  He had not 
been able to work since 1993 when he unsuccessfully tried to 
do some remodeling.  Because of all of his problems, no 
surgery had been recommended.  The examiner reported that a 
January 2002 MRI of the Veteran's lumbosacral spine showed 
the following: (1) multilevel disc disease, greatest in 
extent at the L4-5 level, with central disc herniation and 
narrowing of the central canal and left lateral recess, and 
(2) possible pars defect at the L5-S1 level.  In March 2002, 
the Veteran was also treated for complaints of pain in his 
right shoulder.  The physical examination showed that the 
Veteran had good range of motion in the right shoulder, with 
no redness or swelling in any joint.  X-rays were 
subsequently taken of the Veteran's right shoulder.  The x-
rays were interpreted as showing degenerative changes of the 
right AC joint.  There was evidence of calcific tendinitis 
and calcific bursitis.  No other findings were identified.  

In a VA medical statement from Dr. S.L., dated in May 2004, 
Dr. L. stated that after reviewing the Veteran's history and 
physical examination, it was her opinion that the Veteran's 
current disability in the bilateral lower extremities was 
more likely than not related to his conditions while he was 
on active duty.      

In a VA medical statement from Dr. A.P., dated in June 2004, 
Dr. P. stated that after reviewing the current VA record, it 
was her opinion that the Veteran's current conditions of back 
pain due to lumbar disc disease, and right shoulder pain, 
status post right shoulder surgery, were at least as likely 
as not related to or were aggravated by military service.    

In June 2005, the RO received private medical records from 
Dr. M.T.H., dated from October 2000 to February 2002, and 
from a Dr. F.H.S., dated from January to February 2002.  The 
records show that in an October 2000 letter from Dr. H., he 
stated that the Veteran had a chronic history of low back 
pain with radiation into the left hip, buttock, and 
occasionally down the left leg.  X-rays of the Veteran's 
lumbosacral spine showed evidence of disc space narrowing, 
particularly at L3-4, with anterior spurring at L4 and L5.  
The remaining records from Dr. H. and the records from Dr. 
F.H.S., show intermittent treatment for low back pain.     

In August 2005, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran's claims file 
was not available for review and that the Veteran was the 
primary source of information.  He indicated that the Veteran 
had complaints of chronic pain in his lumbar spine, right 
shoulder, and right knee.  The examiner reported that 
according to the Veteran, in 1988, while he was in the 
military, he was working on some drain cables when they got 
stuck and he injured his low back, shoulder, and leg.  In 
1991, the Veteran fell in a shower two times and injured his 
knees, and re-injured his low back and shoulder.  The 
examiner noted that a recent MRI of the Veteran's low back 
demonstrated the presence of lumbar disc herniation at the 
L3-4 and L4-5 levels.  Upon physical examination, the Veteran 
had limited range of motion of his low back.  He had full 
range of motion of his right shoulder and right knee.  
Straight leg raising was unrestricted in both a seated and 
lying position.  The pertinent diagnoses were chronic low 
back pain due to disc herniation of the L3-4 and L4-5, 
chronic right shoulder pain, and bilateral knee pain.  

In the August 2005 VA examination report, the examiner stated 
that by history, the Veteran indicated that he had sustained 
an injury to the low back area, the right shoulder, and both 
knees and legs while he was still in the service.  The 
original injury occurred in 1988 while the Veteran was 
working in the military and injured his low back.  
Subsequently, the Veteran had repetitive falling episodes 
that may have secondarily injured his right shoulder and both 
knees resulting from the original injury in the low back 
region.  Based on that history, "the related findings of the 
MRI show[ed] the presence of disc herniation of the L3-4 and 
L4-5 following the original injury."  The examiner opined 
that based on the oral history provided by the Veteran, that 
the Veteran's low back injury was caused by or the result of 
his active military service, and subsequent recurring 
episodes of falling were due to the low back pain and led 
directly to causing the right shoulder and bilateral knee 
pain.  According to the examiner, the Veteran did not have 
any history of any low back pain before entering the 
military.  In regard to the Veteran's knees, the examiner 
stated that while the Veteran was in the military, he had 
sustained an injury to his left knee, and eventually his 
right knee when he fell in the shower.  The Veteran indicated 
that he hit against the wall with his right shoulder.  
According to the examiner, if the Veteran's story was 
correct, it was his opinion that it was most likely that the 
aforementioned right shoulder and bilateral knee problems 
were caused by or the result of the Veteran's active military 
service.           

In May 2007, the clinician who performed the August 2005 VA 
examination provided an addendum to the medical opinion in 
that report.  In the addendum, the examiner stated that since 
the August 2005 VA examination, he had obtained the Veteran's 
claims file.  After a review of the claims file, the examiner 
indicated that it was apparent that the Veteran had suffered 
a significant back injury while at work prior to his re-
activation from which he never recovered.  Prior to being re-
activated, the Veteran was diagnosed with degenerative disc 
disease.  According to the records, the Veteran did in fact 
suffer two specific low back injuries in 1991 which resulted 
in two back strains.  Subsequently, the Veteran continued to 
receive treatment for low back pain due to disc disease.  The 
examiner stated that what was not supported by the evidence 
of record was that the Veteran's pre-existing underlying disc 
disease was aggravated, altered, or accelerated by his 
service injuries or related duties.  Therefore, based upon 
the evidence of record, the examiner reported that it was his 
medical opinion that the Veteran's degenerative disc disease 
was neither caused nor aggravated by injuries suffered in the 
military or by his service duties.   

In June 2007, the RO received VAMC outpatient treatment 
records, dated from July 2006 to March 2007.  The records 
show that in March 2007, the Veteran underwent a follow-up 
visit.  At that time, it was noted that the Veteran had 
mechanical low back pain due to degenerative joint disease.  
An October 2004 MRI showed multilevel degenerative joint 
disease and neural foraminal stenosis.  It was also reported 
that the Veteran had peripheral neuropathy.  A January 2002 
electromyography (EMG) showed a sensory motor neuropathy.  

In January 2008, the RO received private medical treatment 
records, dated from April 1997 to November 2001.  The records 
show intermittent treatment for a bilateral foot disorder.  
In a statement, dated in February 2000, it was noted that the 
Veteran's bilateral foot pain was related to his back injury.  

In April 2008, the examiner from the Veteran's August 2005 VA 
examination provided an addendum to the August 2005 VA 
examination report.  In the addendum, the examiner stated 
that since the August 2005 VA examination, he had obtained 
the Veteran's claims file.  After a review of the claims 
file, the examiner indicated that he had not found any 
medical information to support any injury to the knees or 
shoulder or any treatment rendered to those areas.  Thus, it 
was his opinion that the Veteran's bilateral knee and right 
shoulder conditions were "less likely as not to be carried 
by or the result of his military service."  According to the 
examiner, there was no medical support for injury or 
problems.     

In January 2009, while sitting at the RO in Oakland, 
California, the Veteran testified at a videoconference 
hearing before the undersigned.  At that time, he testified 
that prior to his second period of active service, from 
December 1990 to February 1991, he injured his low back.  The 
Veteran stated that he subsequently developed low back pain 
which eventually started to resolve.  He indicated that he 
was then recalled for Desert Storm and that while he was 
stationed at Fort Bragg, he slipped and fell in the shower 
and re-injured his low back.  At the time of the injury, he 
also hit his right shoulder against the wall, and he hit his 
knees when he fell to the floor.  According to the Veteran, 
he subsequently developed chronic pain in his low back, right 
shoulder, and knees.  He stated that he currently had low 
back, right shoulder, and bilateral knee disabilities that 
were related to his period of service, specifically to his 
in-service falling incidents.     

Analysis

A.  Lumbar Disc Disease

In the February 1995 rating action, the primary basis for the 
denial of the claim for service connection for lumbar disc 
disease was that the evidence of record did not show that the 
pre-existing lumbar disc disease was aggravated by active 
service.  The claims file now contains a June 2004 VA medical 
opinion from Dr. A.P. in which Dr. P. opines that the 
Veteran's lumbar disc disease was at least as likely as not 
aggravated by military service.  The June 2004 statement from 
the VA physician is clearly new in that it was not previously 
of record.  It also bears directly and substantially on the 
issue of service connection for lumbar disc disease.  In the 
statement, Dr. P. suggests that the Veteran's pre-existing 
lumbar disc disease was aggravated by active service.  Such 
an opinion was not previously of record and it raises a 
possibility of substantiating the claim for service 
connection for lumbar disc disease on the basis of 
aggravation.  As such, the statement is new and material and 
serves to reopen the claim for service connection for lumbar 
disc disease.     

B.  Residuals of a Right Shoulder Injury 

In the February 1995 rating action, the primary basis for the 
denial of the claim for service connection for the residuals 
of a right shoulder injury was that there was no evidence 
showing that the Veteran had residuals of an injury to his 
right shoulder that were incurred in or aggravated by active 
service.  The claims file now contains a June 2004 VA medical 
opinion from Dr. A.P. in which Dr. P. opines that the 
Veteran's right shoulder pain, status post right shoulder 
surgery, was at least as likely as not related to his period 
of active service.  The June 2004 statement from the VA 
physician was not previously of record and it bears directly 
and substantially on the issue of service connection for the 
residuals of a right shoulder injury.  In the statement, Dr. 
P. suggests, in essence, that the Veteran's right shoulder 
disability, diagnosed as right shoulder impingement syndrome 
at the time of his December 1999 surgery, was related to his 
period of active military service.  Although Dr. P. does not 
specifically relate the Veteran's right shoulder disability 
to an in-service right shoulder injury, she nevertheless 
relates his right shoulder disability to his period of active 
military service.  A supportive nexus opinion was not 
previously of record; such evidence raises a possibility of 
substantiating the service connection claim for a right 
shoulder disability.  As such, the statement is new and 
material and serves to reopen the claim for service 
connection for the residuals of a right shoulder injury.   

C.  Residuals of a Right Knee Injury

In the February 1995 rating action, the primary basis for the 
denial of the claim for service connection for the residuals 
of a right knee injury was that there was no evidence showing 
that the Veteran had residuals of an injury to his right knee 
that were incurred in or aggravated by active service.  The 
claims file now contains a May 2004 VA medical opinion from 
Dr. S.L., in which Dr. L. opines that the Veteran's current 
disability in the bilateral lower extremities was more likely 
than not related to his conditions while he was on active 
duty.  As with the back and right shoulder disabilities, the 
May 2004 statement from the VA physician is new and it bears 
directly and substantially on the issue of service connection 
for the residuals of a right knee injury.  In view of the 
fact that the Veteran's service treatment records show that 
he injured his right knee in January 1991 when he fell in the 
shower, the statement from Dr. L. suggests, in essence, that 
the Veteran currently has a right knee disability that is 
related that in-service injury.  Such a positive nexus 
opinion was not previously of record and it raises a 
possibility of substantiating the service connection claim 
for the residuals of a right knee injury.  As such, the 
statement is new and material and serves to reopen the claim 
for service connection for the residuals of a right knee 
injury.  


IV.  Service Connection Claims

Residuals of a Right Knee Injury

In view of the Board's decision above, the Veteran's claim 
for service connection for the residuals of a right knee 
injury must be adjudicated on a de novo basis without regard 
to the finality of the February 1995 rating decision.

In this case, the Veteran contends that during service, he 
fell in the shower and injured his right knee.  He maintains 
that following the injury, he developed chronic right knee 
pain.  According to the Veteran, at present, he has a right 
knee disability that is related to his in-service right knee 
injury.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a right knee 
disability, to include residuals of a right knee injury.  The 
Board recognizes that the Veteran's service treatment records 
show that in January 1991, he slipped and fell in the shower 
and subsequently developed pain in his right knee.  The 
records reflect that he fell in the shower a second time in 
February 1991.  However, upon physical examination of the 
Veteran's right knee, although there was some tenderness over 
the mid femoral condyle, there was no erythema or edema, 
Lachman, Drawer, and McMurray tests were negative, and the 
MCL and LCL's were intact.  The diagnosis was of a right knee 
trauma with no sequalae.  The Veteran was subsequently 
discharged and in a July 1992 "over 40" VA examination, his 
lower extremities were clinically evaluated as "normal."  
In the August 2005 VA examination, he had full range of 
motion of the right knee and the only pertinent assessment 
was right knee pain.     

In light of the above, although the Veteran fell and injured 
his right knee during service, it is apparent that the injury 
was acute and transitory and relatively minor.  While he 
developed pain in his right knee, no underlying disability 
was diagnosed.  In regard to the right knee pain, the Board 
notes that a symptom, such as pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Likewise, although the Veteran 
was assessed with right knee pain at the time of the August 
2005 VA examination, no underlying right knee disability was 
diagnosed.  

In this case, the Board recognizes that in the May 2004 
private medical statement from Dr. S.L., Dr. L. opined that 
the Veteran's current disability in the bilateral lower 
extremities was more likely than not related to his 
conditions while he was on active duty.  However, the Board 
observes that in the statement, Dr. L. does not provide a 
specific diagnosis for the Veteran's right knee; Dr. L. only 
generally referred to a disability in the bilateral lower 
extremities.  The only current right knee problem that is 
shown in the medical evidence of record is that the Veteran 
has pain in his right knee.  As stated above, a symptom, such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, without providing a current diagnosis of a right knee 
disability, the statement from Dr. S.L. is of no probative 
value.    

Similarly, the Board recognizes that in the August 2005 VA 
examination report, the examiner linked the Veteran's current 
right knee problem to his in-service right knee injury.  At 
the time of the August 2005 VA examination, the Veteran's 
claims file was not available for the examiner to review.  
However, based on the history provided by the Veteran, the 
examiner correctly noted that in 1991, while the Veteran was 
in the military, he fell two times when he was in the shower 
and injured his right knee.  Following the physical 
examination, the examiner noted that the Veteran had right 
knee pain and opined that his right knee problem was caused 
by or the result of his active military service.  As stated 
above, a symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, although the examiner 
indicated that the Veteran had right knee pain, he did not 
diagnosis an underling disability.

In the examiner's April 2008 addendum to the August 2008 VA 
examination, although the examiner stated that he had 
received and reviewed the Veteran's claim file, he 
incorrectly stated that a review of the evidence of record 
did not show a right knee injury during the Veteran's period 
of service.  In this regard, although he opined that the 
Veteran's right knee condition was less likely than not 
related to his period of active service, the probative value 
of a medical opinion is significantly lessened to the extent 
it is based on an inaccurate factual premise.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Regardless, in both the 
August 2008 VA examination report and the April 2008 
addendum, the only right knee problem that the examiner 
referred to was right knee pain.  Accordingly, because the 
examiner did not provide a current diagnosis of a right knee 
disability, his statement is of no probative value. 

In this case, the Board has also considered the Veteran's lay 
opinion that he currently has residuals of a right knee 
injury which are related to his military service, to 
specifically include his in-service right knee injury.  While 
the Veteran is competent to state that he experiences pain in 
the right knee, the record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide a medical 
diagnosis of an underlying disease productive of right knee 
pain, or to provide a medical nexus opinion.  It is now well 
established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders and his opinion that he 
currently has a disability manifested by weakness of the 
extremities is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).   

In light of the above, the Board finds that there is no 
medical evidence of record showing a current diagnosis of a 
right knee disability, to include residuals of a right knee 
injury.  Although the evidence of record shows that the 
Veteran currently has right knee pain, a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for the residuals of a right knee injury.  
Accordingly, service connection for this disorder must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Knee Injury

A.  Factual Background 

The Veteran's service treatment records from both of his 
periods of active service, from April 1967 to September 1968, 
and from December 1990 to February 1991, are negative for any 
complaints or findings of a left knee injury or disability.  

In July 1992, the Veteran underwent an "over 40" 
examination.  At that time, his lower extremities were 
clinically evaluated as "normal."  It was reported that the 
Veteran's left knee and leg would "get real tight."  There 
was no locking.

VAMC outpatient treatment records, dated from March 2000 to 
March 2002, show that in June 2001, the Veteran was treated 
for joint pain.  Specifically, he noted that he had been 
experiencing some left knee pain.  The physical examination 
of the peripheral joints revealed no synovitis or joint 
effusions.  The assessment was of left knee pain, possibly 
mechanical in nature.  X-rays were subsequently taken of the 
Veteran's left knee which were reported to show minimal 
degenerative changes of the left knee which were within 
normal limits for the Veteran's age.   

In a VA medical statement from Dr. S.L., dated in May 2004, 
Dr. L. stated that after reviewing the Veteran's history and 
physical examination, it was her opinion that the Veteran's 
current disability in the bilateral lower extremities was 
more likely than not related to his conditions while he was 
on active duty.   

In August 2005, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran's claims file 
was not available for review and that the Veteran was the 
primary source of information.  He indicated that the Veteran 
had complaints of chronic pain in his left knee.  The 
examiner reported that according to the Veteran, in 1991, he 
fell in the shower and injured his knees.  The physical 
examination showed that the Veteran had full range of motion 
of the left knee.  The pertinent diagnosis was bilateral knee 
pain.   

In the August 2005 VA examination report, the examiner stated 
that by history, the Veteran indicated that he had sustained 
an injury to the low back area, the right shoulder, and both 
knees and legs while he was still in the service.  
Specifically, in regard to the Veteran's knees, the examiner 
stated that the Veteran had sustained an injury to his left 
knee, and eventually his right knee when he fell in the 
shower.   According to the examiner, if the Veteran's story 
was correct, it was his opinion that it was most likely that 
the bilateral knee problems were caused by or the result of 
the Veteran's active military service.    

In April 2008, the examiner from the Veteran's August 2005 VA 
examination provided an addendum to the August 2005 VA 
examination report.  In the addendum, the examiner stated 
that since the August 2005 VA examination, he had obtained 
the Veteran's claims file.  After a review of the claims 
file, the examiner indicated that he had not found any 
medical information to support any injury to the knees or any 
treatment rendered to those areas.  Thus, it was his opinion 
that the Veteran's bilateral knee conditions were "less 
likely as not to be carried by or the result of his military 
service."     

B.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of a 
left knee injury.  

In this case, the Veteran contends that during his second 
period of active military service, he injured his left knee 
when he fell in the shower.  The Veteran reports that 
following the injury, he developed chronic pain in his left 
knee.  He maintains that at present, he currently has 
residuals of his in-service left knee injury, diagnosed as 
left knee arthritis.  

Upon a review of the Veteran's service treatment records from 
his second period of military service, from December 1990 to 
February 1991, while the records are negative for any 
complaints or findings of a left knee injury or disability, 
the records do confirm that the Veteran fell twice in the 
shower in January and February 1991, and that he injured his 
right knee.  Given that the evidence of record shows that the 
Veteran fell twice in the shower and hit his right knee, it 
is reasonable to conclude that when he fell, he also hit his 
left knee.  Thus, the Board accepts as true that the Veteran 
fell and hit his left knee during his second period of active 
military service.  However, even accepting as true that the 
Veteran had a left knee injury during service, the fact 
remains that the service treatment records are negative for a 
diagnosis of a left knee disability.  In addition, the first 
evidence of record of a left knee disability is in June 2001, 
over 10 years after the Veteran's separation from the 
military.  X-rays taken in June 2001 were interpreted as 
showing degenerative changes of the Veteran's left knee.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].             

The Board recognizes that in a May 2004 VA medical statement, 
Dr. S.L. stated that after reviewing the Veteran's history 
and physical examination, it was her opinion that the 
Veteran's current disability in the bilateral extremities was 
more likely than not related to his conditions while he was 
on active duty.  (Emphasis added.)  To the extent that such 
opinion from Dr. L. is offered to show that the Veteran's 
left knee disability, currently diagnosed as left knee 
arthritis, is related to his in-service left knee injury, the 
Board finds that this opinion is weakened somewhat by the 
fact that a knee disability was not specified; the physician 
stated that the Veteran's disabilities of both lower 
extremities were linked to service.  As explained below, 
there are other factors that diminish the probative weight of 
this opinion.  Nevertheless, it is competent evidence of a 
nexus but, while the Board may not ignore a medical opinion, 
it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).

Although r. L. stated that she had reviewed the Veteran's 
history and physical examination, she did not cite to any 
evidence in the record and she offered no rationale for her 
opinion.  Dr. L. did not discuss the fact that the Veteran's 
service treatment records were negative for any complaints or 
findings of a left knee disability.  She also did not address 
the fact that the first evidence of record of a left knee 
disability was over 10 years after the Veteran's period of 
service.  While the Veteran contends that the in-service left 
knee injury resulted in the onset of a chronic left knee 
disability, the service treatment records are negative for 
any findings of a left knee disability.  Moreover, the first 
evidence of record of a left knee disability is more than a 
decade after the Veteran's separation from the military.  It 
is for these reasons that the Board finds that the May 2004 
opinion from Dr. S.L., in which she essentially linked the 
Veteran's currently diagnosed left knee disability to his in-
service left knee injury without any elaboration or citation 
to the clinical record, is outweighed by the absence of any 
left knee disability during service or until 10 years after 
the Veteran's separation from service.

Similarly, the Board recognizes that in the August 2005 VA 
examination report, the examiner opined that it was most 
likely that the Veteran's left knee problem was caused by or 
the result of his active military service.  However, in the 
report, the examiner noted that the Veteran's claims file was 
not available for review and that his opinion was solely 
based on the Veteran's self-reported history.  Here, while 
the Veteran contends that the in-service left knee injury 
resulted in the onset of a chronic left knee disability, the 
service treatment records are negative for any findings of a 
left knee disability.  Moreover, the first evidence of record 
of a left knee disability is over 10 years after the 
Veteran's separation from the military.  It is for these 
reasons that the Board finds that the August 2005 opinion 
from the VA examiner, in which he concluded that there was a 
nexus between the Veteran's current left knee disability and 
his in-service left knee injury without citation to the 
clinical record, is outweighed by the absence of any left 
knee disability during service or until 10 years after the 
Veteran's separation from service.  Moreover, as explained 
below, the same physician negated his earlier positive nexus 
opinion in an addendum to that opinion.  The latter opinion 
in the addendum reflected a review of the relevant evidence 
in the claims file.  

In the examiner's April 2008 addendum to the August 2008 VA 
examination, the examiner stated that he had received and 
reviewed the Veteran's claim file.  According to the 
examiner, a review of the evidence of record did not show a 
left knee injury during the Veteran's period of service.  The 
examiner opined that the Veteran's left knee condition was 
less likely than not related to his period of active service.  
Thus, this opinion opposes rather than supports the Veteran's 
claim.  

In this case, the Board has also considered the Veteran's lay 
opinion that he currently has residuals of a left knee injury 
which are related to his military service, to specifically 
include his in-service left knee injury.  While the Veteran 
is competent to state that he experiences pain in the left 
knee, the record does not show, nor does the Veteran contend, 
that he has specialized education, training, or experience 
that would qualify him to provide a medical diagnosis of an 
underlying disease productive of left knee pain, or to 
provide a medical nexus opinion.  It is now well established 
that a lay person such as the Veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders and his opinion that he currently has a 
disability manifested by weakness of the extremities is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).   

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding of a nexus between any 
current left knee disability, to include arthritis of the 
left knee, and any incident of service, to include an in-
service left knee injury.  Accordingly, service connection 
for the residuals of a left knee injury is denied.    

 In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for lumbar disc disease, and to this 
extent only, the claim is granted.

New and material evidence has been received to reopen a claim 
for service connection for the residuals of a right shoulder 
injury, and to this extent only, the claim is granted.   

New and material evidence has been received to reopen a claim 
for service connection for the residuals of a right knee 
injury, and to this extent only, the claim is granted

Entitlement to service connection for the residuals of a 
right knee injury is denied.

Entitlement to service connection for the residuals of a left 
knee injury is denied.
REMAND

In view of the Board's decision above, the Veteran's claims 
for service connection for lumbar disc disease and the 
residuals of a right shoulder injury must be adjudicated on a 
de novo basis without regard to the finality of the February 
1995 rating decision.

In regard to the Veteran's claim for service connection for 
lumbar disc disease, the Board notes that as previously 
stated, the Veteran entered his second period of active duty 
on December 11, 1990.  No enlistment examination is of 
record.  

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003; Wagner, supra.  

In this case, there is clear and unmistakable evidence that 
the Veteran was diagnosed with a low back disability prior to 
his enlistment in December 1990.  See 38 U.S.C.A. § 1111.  In 
a private medical statement, dated in September 1988, Dr. 
H.A.G. stated that the Veteran was suffering from a 
lumbosacral sprain.  In addition, in a private medical 
statement from Dr. A.R.F., Dr. F. indicated that the Veteran 
had injured his back in June 1989.  Dr. F. diagnosed the 
Veteran with an internal disc disruption at the L4-5 level.  
Accordingly, the Board finds that the evidence clearly and 
unmistakably shows that a low back disability existed prior 
to the Veteran's entry onto active duty.  VAOPGCPREC 3-2003.

The remaining question is whether the evidence clearly and 
unmistakably shows that the Veteran's pre-existing low back 
disability was not aggravated during service.  In this 
regard, the Veteran's service treatment records show that in 
January 1991, he fell and injured his low back.  The records 
reflect that he fell again in February 1991, and once again 
injured his low back.  He was diagnosed with paraspinous 
muscle strain.  The Board recognizes that when the Veteran 
was given a physical profile for back pain, it was reported 
that the back pain was a pre-existing medical condition which 
was not aggravated by active duty.  However, in a February 
1991 Individual Sick Slip, a medical officer stated that the 
Veteran had gone on detail and had aggravated his lower back 
injury.  

On February 22, 1991, the Veteran was discharged.  There is 
no separation examination report of record.  Nevertheless, 
the Veteran's fitness for duty was evaluated by Dr. A.F.M. in 
a June 1993 Memorandum.  In the Memorandum, Dr. A.F.M. stated 
that although the Veteran had low back pain which originated 
from a work-related injury where he ruptured his L-4 
intervertebral disc, Dr. M. reported that he was unable to 
support a decision barring the Veteran from retention in the 
Army Reserves solely for medical reasons.  The Board also 
recognizes that in a May 2007 addendum, the examiner from the 
Veteran's August 2005 VA examination stated that after a 
review of the Veteran's claims file, it was his opinion that 
there was no evidence to show that the Veteran's pre-existing 
underlying lumbar disc disease was aggravated, altered, or 
accelerated by his service injuries or related duties.  
However, the Board notes that in a June 2004 VA medical 
statement, Dr. A.P. opined that the Veteran's current 
condition of back pain due to lumbar disc disease was at 
least as likely as not aggravated by military service.  
[Emphasis added.]      

In light of the above, given that there is a notation in the 
Veteran's service treatment records of aggravation of the 
Veteran's low back injury, and that Dr. A.P., in a June 2004 
statement, concluded, in essence, that the Veteran's pre-
existing lumbar disc disease was aggravated during his period 
of military service, the Board is unable to find that there 
is clear and unmistakable (undebatable) evidence that the 
veteran's low back disorder was not aggravated during 
service.  Therefore, the presumption of soundness attaches 
and the Veteran is found to have been sound at service 
entrance.    

In the instant case, the evidence of record shows that the 
Veteran has a current low back disability, diagnosed as 
lumbar disc disease.  The evidence of record also shows that 
the Veteran injured his back twice during service and was on 
physical profile for a HNP at L4-5.  Therefore, the Board 
finds that a VA examination, as specified in greater detail 
below, should be obtained in order to determine the etiology 
of any diagnosed low back disability, to include lumbar disc 
disease.  

In regard to the Veteran's claim of entitlement to service 
connection for the residuals of a right shoulder injury, the 
Board recognizes that in a February 1990 "over 40" 
examination, the Veteran noted that he had injured his 
shoulder in June 1988.  He did not specify whether it was his 
right or left shoulder.  Regardless, the Board observes that 
there is no medical evidence of record showing that the 
Veteran had a right shoulder disability prior to his entrance 
into the military in December 1990.   Thus, the Board finds 
that there is no clear and unmistakable evidence showing that 
the Veteran had a right shoulder disability prior to his 
period of service, and as such, the presumption of soundness 
is not rebutted.  Accordingly, the pertinent question in this 
case is whether any currently diagnosed right shoulder 
disability is related to the Veteran's period of active 
service, to specifically include the Veteran's in-service 
falls in 1991.  

In this case, the Board recognizes that although the 
Veteran's service treatment records show that he fell twice 
in 1991 and injured his low back and right knee, the records 
do not show that he had any complaints related to his right 
shoulder at the time of his injuries.  However, given that he 
hit his back and right knee, it is reasonable to conclude 
that he also hit his right shoulder when he fell.  Thus, the 
Board accepts as true that the Veteran hit his right shoulder 
when he fell in the shower.  The Board notes that the first 
evidence of a right shoulder disability is in July 1994, 
approximately three and a half years after the Veteran's 
discharge.  At that time, the Veteran had an MRI taken of his 
right shoulder.  The MRI was reported to show findings 
consistent with tendinosis and probable tendinitis.  In 
addition, there was thinning of the central third tendon 
suggesting a small partial tear.  [Emphasis added.]  In 
December 1999, the Veteran was diagnosed with right shoulder 
impingement syndrome and underwent arthroscopic surgery for 
his right shoulder.  In March 2002, x-rays of the Veteran's 
right shoulder showed degenerative changes of the right AC 
joint.      

The Board recognizes that the Veteran underwent a VA 
examination in August 2005, and in an April 2008 addendum, 
the examiner from the August 2005 VA examination concluded 
that the Veteran's right shoulder condition was less likely 
as not related to his military service.  However, the primary 
basis for the examiner's opinion was that there was no 
evidence that the Veteran had injured his right shoulder 
during service.  In this regard, as stated above, the Board 
will accept as true that the Veteran injured his right 
shoulder when he fell in the shower.  Thus, given that the 
Board finds that the Veteran injured his right shoulder 
during service, and that a July 1994 MRI showed that there 
was a suggestion of a small partial tear in the right 
shoulder, the Board finds that a new VA examination, as 
specified in greater detail below, should be obtained in 
order to determine the etiology of any diagnosed right 
shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for service 
connection for lumbar disc disease and the 
residuals of a right shoulder injury, the 
AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any low back or right shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner should respond to the following:

(a) Does the Veteran have a current low 
back disability, to specifically 
include lumbar disc disease?  If so, is 
it at least as likely as not (a 50 
percent or higher degree of 
probability) that any currently 
diagnosed low back disability, to 
include lumbar disc disease, is related 
to the Veteran's second period of 
active service from December 1990 to 
February 1991, to include his in-
service low back injuries?

(b) Does the veteran have a current 
right shoulder disability, to include 
tendonitis, impingement syndrome, 
and/or degenerative changes of the AC 
joint?  If so, is it at least as likely 
as not (a 50 percent or higher degree 
of probability) that any currently 
diagnosed right shoulder disability is 
related to the Veteran's second period 
of active service, to include his in-
service falls in January and February 
1991?  The examiner is to accept as 
true that when the Veteran fell in 
1991, he hit his right shoulder.  The 
examiner should also specifically 
discuss the July 1994 MRI which showed 
that there was a suggestion of a small 
partial tear in the right shoulder, and 
its relationship, if any, to the 
Veteran's in-service right shoulder 
injury.    

All opinions and conclusions expressed 
must be supported by a rationale.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate.

3.  The RO must then review and re- 
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the Veteran's satisfaction, the RO must 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


